DETAILED ACTION
An amendment was received and entered on 3/18/2021.
Claims 13 and 20 were canceled.
Claims 1-4, 6, 8-10, 12, 14, 15, 17, 19, 21, 22, 24, and 25 remain pending.
Applicant’s election with traverse of Group I, claims 1-4, 6, 8, and 9, is acknowledged. Traversal is on the grounds that the claims as amended share unity of invention because each independent claim now requires an envelope protein capable of infecting a neuron.  This argument is unpersuasive because claim 1 as amended still fails to make a contribution over the prior art.  See below under 35 USC 103 rejections.
Claims 10, 12, 14, 15, 17, 19, 21, 22, 24, and 25 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/26/2020.
Claims 1-4, 6, 8 and 9 are under consideration.
Rejections and objections not reiterated are withdrawn.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claim 1 recites “an envelope plasmid comprising a neuron-specific sequence for targeting the shRNA to a neuron”.  The specification as filed, and claim 6 indicate that e.g. at abstract, section 3 at page 2, and page 6, first full paragraph.  In view of the claims and specification as filed, the phrase “envelope plasmid comprising a neuron-specific sequence for targeting the shRNA to a neuron” is considered to encompass VSV-G protein even though VSV-G will mediate the binding of lentiviral vectors to a wide variety of cells. 
The clarity of claim 1 could be improved if the phrase “a therapeutic vector comprising an encoded shRNA was rewritten as “a therapeutic vector encoding an shRNA”, and if the phrase “an envelope plasmid comprising a neuron-specific sequence for delivering the shRNA to a neuron” was rewritten as “an envelope plasmid comprising a neuron-specific sequence for delivering the lentiviral vector to a neuron”.
The clarity of claim 4 could be improved if it did not literally require the shRNAs to be at least 80% identical to DNA sequences (SEQ ID NOS: 6-10), since shRNAs generally lack thymidine residues.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-3, 6, 8, and 9 stand rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (J. Envrin. Health 361(4):288-291, 2006, abstract only, of record) in view of Cronin et al (Curr Gene Ther. Author manuscript; available in PMC 2006 February 15, 19 pages), and Zufferey et al (J. Virol. 72(12): 9873-9880, 1998, of record), and taken with the evidence of Cannon et al (Experimental Neurology 228 (2011) 41–52) as applied to claim 9.
Yang taught a packaged lentiviral vector encoding an shRNA targeted to PARP1, and used the vector to transduce TK6 spleen cells. See abstract. In view of the teachings of Yang, it was known how to make shRNA expression cassettes for incorporation into lentiviral vectors.
Yang did not disclose whether or not the lentiviral vector comprised an envelope protein with a neuron-specific sequence. Yang did not disclose the packaging process or the vectors and plasmids involved.
Cronin taught that VSV-G was efficiently incorporated into lentiviral virions, and that lentiviral vectors pseudotyped with VSV-G presented significant advantages in that VSV-G appears to interact with a ubiquitous cellular “receptor” on cells, giving the vector a broad host-cell range. VSV-G pseudotyping also confers high vector particle stability, allowing for concentration by ultracentrifugation.  Cronin noted that a potential drawback is that VSV-G pseudotypes are inactivated by human serum complement, but indicated that this problem can be bypassed by using polyethylene glycol-modified VSV-G pseudotypes. Covalent modification of VSV-G pseudotyped HIV-1 vector particles using monomethoxypoly(ethylene) reduced the rate of vector inactivation by a factor of 1,000 
It would have been obvious to one of ordinary skill in the art at the time of the invention, wishing to practice the method of Yang to have made lentiviral particles pseudotyped with VSV-G envelope protein.  One would have been motivated to do so because VSV-G was recognized as providing a broad host range and high vector stability, and Cronin had shown that it provided transduction of spleen cells (as used by Yang). 
These references did disclose a packaging system.
Zufferey taught a system for packaging VSV-G pseudotyped vectors. These vectors are produced by transient transfection of three plasmids into 293T cells: a multiply deleted packaging construct which encodes Gag, Pol, Tat, and Rev; a plasmid expressing the surface glycoprotein (G) of VSV; and the vector DNA itself comprising an expression cassette of interest.  See page 9874, right column, first paragraph of results.  
It would have been obvious to one of ordinary skill in the art to have adapted the system of Zufferey to package the shRNA expression cassette of Yang as modified.  Doing so would have been no more than the combination of prior art elements the helper and envelope plasmids of Zufferey with the shRNA expression cassette of Yang according to known methods to yield predictable results; or the use of a known technique (the method of Zufferey) to improve  similar products (lentiviral particles of Zufferey and Yang) in the same way, or the application of a known technique to a known product (the vector of Yang)) ready for improvement to yield predictable results.
Thus claims 1-3 and 6 were prima facie obvious. 

Claim 9 is included in the rejection in view of the evidence of Cannon who showed that a VSV-G pseudotyped lentiviral vector can transduce TH+ neurons (second full paragraph on page 49). Absent evidence to the contrary, VSV-G protein is considered to improve transduction into a TH+ neuron relative to an HIV envelope protein.
Thus the invention as a whole was prima facie obvious.

Claim 4 stands rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (J. Envrin. Health 361(4):288-291, 2006, abstract only, of record) in view of Cronin et al (Curr Gene Ther. Author manuscript; available in PMC 2006 February 15, 19 pages), and Zufferey et al (J. Virol. 72(12): 9873-9880, 1998, of record), as applied to claims 1-3, 6, 8, and 9 above, and further in view of Deng et al (US 20180195046, claiming priority to PCT/CN2015/086854 filed 8/13/2015).
The Yang, Cronin, and Zufferey are discussed above and can be combined to render obvious a lentiviral vector system for expressing a lentiviral particle comprising a vector for expression for a shRNA directed against PARP1 mRNA, an envelope plasmid encoding VSV-G envelope protein, and a helper vector encoding gag, pol, and rev genes, where the system can produce a “neuron-specific lentiviral particle capable of inhibiting PARP expression”. 

Deng taught two PARP1 shRNA sequences including “PARP1 shRNA #1” which comprises instant SEQ ID NO: 8, and so has 100% sequence identity to instant SEQ ID NO: 8.  See Table 2 at page 20, and alignment below. 
shRNA #1         CCGGCCGAGAAATCTCTTACCTCAACTCGAGTTGAGGTAAGAGATTTCTCGGTTTTT
                     |||||||||||||||||||||||||||||||||||||||||||||||||||||
Instant SEQ ID NO: 8 CCGAGAAATCTCTTACCTCAACTCGAGTTGAGGTAAGAGATTTCTCGGTTTTT 

	Deng constructed a lentiviral vector encoding shRNA#1 and used it to transfect human extended pluripotent cells to knock down expression of PARP1.  See paragraph 221.  Deng did not describe the envelope protein of the vector.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have used the PARP1 shRNA of Deng as a PARP1 shRNA in the system rendered obvious by Yang, Cronin, and Zufferey. Doing so would have been no more than the simple substitution of one known element (the shRNA of Deng) for another (the shRNA of Yang) to obtain predictable results since the shRNA of Deng had been used successfully to knock down PARP1 expression. 
Thus the invention as a whole was prima facie obvious.

Response to Arguments
Applicant's arguments filed 3/18/2021 have been fully considered but they are not persuasive.
Applicant argues that none of the cited references teaches the intended use of “treating Parkinson's disease in a patient in need thereof”. Applicant correctly notes that “if the claim preamble, when read in the context. of the entire claim, recites limitations of 
Applicant also asserts that the broadest reasonable interpretation of a claim requires consideration of "adapted for" clause limitations, even when such a clause does not limit the claim to a particular structure, citing MPEP 2111.04(1) and In re Giannelli, 739 F.3d 1375, 1378 (Fed. Cir. 2014). It is noted that the rejected claims do not recite “adapted to” language, and instead recite a neuron-specific lentiviral particle “capable of” inhibiting PARP1 expression in neurons. The court in Giannelli indicated that the Board had erred in setting forth the premise that “adapted to” meant  “capable of” (page 9, second paragraph), so Applicant’s argument would be unpersuasive on that ground alone.  However, ever if the claims recited “adapted to” instead of “capable of” the argument would still be unpersuasive, because it is not supported by the Court’s findings in Giannelli. In Giannelli, the Office had found obvious claims to a rowing machine including a “first handle portion adapted to be moved from a first position to a second position by a pulling force . . . in a rowing motion.” The Office and Board, in essence indicated that the claims were obvious because a prior art chest press machine with a handle could have been used in a rowing motion.  The court reversed the rejection because the Board did not pursue the proper inquiry which was “whether it would have been obvious to modify the prior art apparatus to arrive at the claimed rowing machine”, and not whether a rowing exercise could be performed on a prior art chest press machine that was clearly not intended for rowing.  The court stated 
Physical capability alone does not render obvious that which is contraindicated. And, on this record, it is not obvious to modify a machine with handles designed to be pushed to one with handles adapted to be pulled. A chest press machine is not a rowing machine, nor has evidence been shown that it is. In fact, anyone who has used exercise machines knows that a sure-fire way to cause injury is to use a machine in a manner not intended by the manufacturer.

Giannelli does not support Applicant’s argument because there was no “contraindication” as to the possible use of the system and lentivirus rendered obvious by the cited art. One of skill was well aware that a lentivirus pseudotyped with VSV-G was suitable to infect both the spleen cells of Yang and the instantly recited neuronal cells (see Cronin at section 3 at page 2, and page 6, first full paragraph, as discussed above).  There is no non-obvious modification required to arrive at the instantly claimed structure, and the modification made to the structure of Yang would not render it unusable for the purpose set  forth by Yang. The lentiviral system rendered obvious by the cited references, when compared to the claimed system, was not the equivalent of a chest press machine that one could misuse as a rowing machine.  By way of analogy to Giannelli, not only was it a rowing machine, it was the exact same rowing machine as claimed.  That is, the prior art rendered obvious the exact same system as is claimed, which, when used properly, would produce the exact same lentiviral particle as recited.  The system rendered obvious by the cited art is not one that could only produce the recited lentiviral particle if it was used improperly.  Therefore,  Applicant’s reliance on Giannelli is misplaced and the rejections are maintained.
 
Conclusion
	No claim is allowed.
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
	Any inquiry concerning this communication or earlier communications from the examiner(s) should be directed to Richard Schnizer, whose telephone number is 571-272-0762.  The examiner can normally be reached Monday through Friday between the hours of 6:00 AM and 3:30  PM.  The examiner is off on alternate Fridays, but is sometimes in the office anyway.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Ram Shukla, can be reached at 571-272-0735.  The official central fax number is 571-273-8300.   Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33  and 37 CFR 1.34  concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."

See MPEP 502.03(II).



/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635